Exhibit 10.6

GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P.

SERIES A CUMULATIVE REDEEMABLE EXCHANGEABLE

PREFERRED UNIT PURCHASE AGREEMENT

THIS SERIES A CUMULATIVE REDEEMABLE EXCHANGEABLE PREFERRED UNIT PURCHASE
AGREEMENT (this “Agreement”) is made and entered into this 5th day of November,
2013, by and among Griffin Capital Essential Asset Operating Partnership, L.P.,
a Delaware limited partnership (the “Operating Partnership”), Griffin Capital
Essential Asset REIT, Inc., a Maryland corporation and the sole general partner
of the Operating Partnership (the “Company”), SPT Griffin Holdings, LLC, a
Delaware limited liability company (the “Purchaser”), and Starwood Property
Trust, Inc., a Maryland corporation (the “Parent”), solely for the purpose of
Section 3 hereof.

WHEREAS, the Operating Partnership proposes to issue and sell to the Purchaser
24,319,066 Series A Cumulative Redeemable Exchangeable Preferred Units of
Limited Partnership Interest (Liquidation Preference $10.28 per unit) (the
“Preferred Units” or the “Investment”);

WHEREAS, subject to the terms and conditions and representations and warranties
set forth in this Agreement, the Purchaser hereby agrees to purchase the
24,319,066 Preferred Units;

WHEREAS, the terms and provisions of the Preferred Units shall be set forth and
established in Amendment No. 1 (the “Amendment”), dated as of the Closing Date
(as defined in Section 4(b)), to the Second Amended and Restated Limited
Partnership Agreement of the Operating Partnership, effective as of the Closing
Date (the “Second Restated Partnership Agreement”), which Amendment and Second
Restated Partnership Agreement shall be substantially in the forms attached
hereto as Exhibits A-1 and A-2, respectively;

WHEREAS, the Preferred Units are being offered and sold by the Operating
Partnership to the Purchaser without being registered with the Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “1933 Act”), in reliance upon the Section 4(a)(2) private placement
exemption therefrom; and

WHEREAS, certain terms used in this Agreement are defined in Section 15 hereof.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties hereby agree as follows:

Section 1. Representations and Warranties of the Operating Partnership and the
Company. Except as set forth in the disclosure schedules hereto, the Operating
Partnership and the Company, jointly and severally, represent and warrant to the
Purchaser, as of the date hereof and as of the Closing Time (as defined below)
and agree with the Purchaser, as follows:

(a) The Company’s most recent Annual Report on Form 10-K filed by the Company
with the Commission (including any portions of the Company’s proxy statement
incorporated by reference therein) and all Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K filed by the Company with the Commission pursuant to
Section 13 of the Securities Exchange Act of 1934, as amended (the “1934 Act”),
since the end of the Company’s latest fiscal year and through the date hereof
and as of the Closing Time (each such document, as the same may be amended, is
collectively referred to herein as the “SEC Filings”) do not and will not
include an untrue statement of any material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(b) The only subsidiaries of the Operating Partnership and the Company are the
subsidiaries listed on Schedule I hereto (the “Subsidiaries”). Each of the
Property Owners is a Subsidiary of the Operating Partnership. The six most
significant Subsidiaries of the Operating Partnership or the Company based on
acquisition price that are “significant subsidiaries” (the “Significant
Subsidiaries”), are listed on Schedule I hereto under the caption “Significant
Subsidiaries.”

(c) Each of the Operating Partnership, the Company and the Significant
Subsidiaries has been duly organized and is validly existing as a limited
partnership, corporation or limited liability company, as the case may be, in
good standing under the laws of the jurisdiction of its organization. Each
Subsidiary (other than the

 

1



--------------------------------------------------------------------------------

Significant Subsidiaries) has been duly organized and is validly existing as a
corporation, general or limited partnership, or limited liability company, as
the case may be, in good standing under the laws of the jurisdiction of its
organization, except where the failure to be in good standing would not,
individually or in the aggregate, result in a Material Adverse Effect. Each of
the Operating Partnership, the Company and the Subsidiaries has full power and
authority (limited partnership, corporate and other) to own or lease, as the
case may be, and operate its properties and to conduct its business as described
in the SEC Filings, and in the case of each of the Operating Partnership and the
Company, to enter into and perform its obligations under this Agreement and the
Transaction Documents to which it is a party and to consummate the transactions
contemplated hereby or thereby. Each of the Operating Partnership, the Company
and the Subsidiaries is duly qualified or registered to do business in each
jurisdiction in which it owns or leases real property or in which the conduct of
its business requires such qualification or registration, except where the
failure to be so qualified or registered would not, individually or in the
aggregate, result in a Material Adverse Effect; and, other than the
Subsidiaries, as of the date hereof and as of the Closing Time, neither the
Operating Partnership nor the Company owns or will own any stock or other
beneficial interest in any corporation, partnership, joint venture or other
business entity.

(d) The Company is the sole general partner of the Operating Partnership and, as
of the date hereof, holds all of the general partnership interest of the
Operating Partnership. As of October 15, 2013, there are 37,265,448 partnership
units of the Operating Partnership (“Partnership Units”) issued and outstanding,
of which 32,473,053 Partnership Units are owned by the Company and 4,792,395
Partnership Units are owned by limited partners of the Operating Partnership,
and no preferred units of limited partnership interest of the Operating
Partnership are issued and outstanding. All of the issued and outstanding
general partnership interests in the Operating Partnership and all of the issued
and outstanding capital stock or ownership interests of each Subsidiary have
been duly authorized and are validly issued, fully paid and non-assessable and,
except as set forth on Schedule I hereto, are wholly-owned by the Company,
directly or indirectly through Subsidiaries, free and clear of any Lien. All of
the issued and outstanding Partnership Units have been duly authorized and are
validly issued, and holders of Partnership Units do not have any obligation to
make payments to the Operating Partnership or its creditors (other than the
purchase price for the Partnership Units) or contributions to the Operating
Partnership or its creditors solely by reason of such holders’ ownership of
Partnership Units. All such issued and outstanding Partnership Units are
majority-owned by the Company in the percentages indicated on Schedule I hereto,
directly or indirectly through Subsidiaries, free and clear of any Lien. None of
the outstanding Partnership Units was issued in violation of preemptive or other
similar rights of any security holder or partner of the Operating Partnership
arising by operation of law, under the Partnership Agreement, or any agreement
to which the Operating Partnership is a party. All of the issued and outstanding
Partnership Units have been offered, sold and issued in compliance with all
applicable laws, including without limitation, federal and state securities
laws.

(e) As of October 15, 2013, the authorized capital stock of the Company consists
solely of 700,000,000 shares of common stock, par value $.001 per share of the
Company (the “Common Stock”), and 200,000,000 shares of preferred stock, par
value $.001 per share (“Preferred Stock”), of which 32,472,889 shares of Common
Stock and no shares of Preferred Stock are issued and outstanding. All of the
issued and outstanding shares of capital stock of the Company have been duly
authorized and are validly issued, fully paid and non-assessable. None of the
outstanding shares of capital stock of the Company was issued in violation of
preemptive or other similar rights of any security holder of the Company arising
by operation of law, under the Third Articles of Amendment and Restatement, as
amended (the “Charter”), or bylaws of the Company or any agreement to which the
Company is a party. All of the issued and outstanding shares of capital stock of
the Company have been offered, sold and issued in compliance with all applicable
laws, including without limitation, federal and state securities laws, except as
would not have a Material Adverse Effect.

(f) Other than in connection with the programs listed on Schedule II hereto,
there is no outstanding option, warrant or other right requiring the issuance
of, and no commitment, plan or arrangement to issue, any equity interests in the
Operating Partnership or any shares of capital stock of the Company or any
equity interests in any Subsidiary or any security convertible into or
exchangeable for such interests or shares.

(g) This Agreement has been duly authorized, executed, and delivered by each of
the Operating Partnership and the Company and constitutes the legal, valid and
binding obligation of each of the Operating Partnership and the Company,
enforceable against each of the Operating Partnership and the Company in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by general principles of equity.

 

2



--------------------------------------------------------------------------------

(h) The Second Restated Partnership Agreement has been duly authorized by the
Company, in its capacity as general partner of the Operating Partnership, and,
when executed and delivered by the Company, in its capacity as general partner
of the Operating Partnership, will constitute a legal, valid and binding
obligation, enforceable in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity. The First
Restated Partnership Agreement is in full force and effect as of the date hereof
and the Second Restated Partnership Agreement shall be in full force and effect
as of the Closing Time.

(i) The Amendment has been duly authorized by the Company, in its capacity as
general partner of the Operating Partnership, and, when executed and delivered
by the Company, in its capacity as general partner of the Operating Partnership,
will constitute a legal, valid and binding obligation, enforceable in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by general principles of equity.

(j) The Preferred Units have been duly and validly authorized by the Operating
Partnership for issuance and sale pursuant to this Agreement and, when issued
and delivered by the Operating Partnership pursuant to the terms of this
Agreement against payment of the consideration therefor specified herein, will
be validly issued, and the Purchaser will not have any obligation to make
payments to the Operating Partnership or its creditors (other than the purchase
price for the Preferred Units) or contributions to the Operating Partnership or
its creditors solely by reason of the Purchaser’s ownership of Preferred Units.
The issuance of the Preferred Units will not be subject to the preemptive or
other similar rights of any security holder or partner of the Operating
Partnership arising by operation of law, under the Partnership Agreement or any
agreement to which the Operating Partnership is a party.

(k) The Escrow Agreement (the “Escrow Agreement”) among the Company, the
Operating Partnership, Griffin Capital Essential Asset Advisor LLC (the
“Advisor”), the Purchaser and Sidley Austin LLP, as escrow agent (the “Escrow
Agent”), substantially in the form attached hereto as Exhibit B, has been duly
authorized by each of the Operating Partnership and the Company and, when
executed and delivered by each of the Operating Partnership and the Company,
will constitute the legal, valid and binding obligation of each of the Operating
Partnership and the Company, enforceable against each of the Operating
Partnership and the Company in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally or by general principles of equity.

(l) The Articles Supplementary (the “Articles Supplementary”) to the Charter
setting forth the terms of the Company’s Series A Cumulative Voting Redeemable
Preferred Stock (the “Series A Preferred Shares”), substantially in the form
attached hereto as Exhibit C, which document will be deposited into escrow as of
the Closing Time, has been duly authorized, executed and delivered by the
Company, complies with all applicable Legal Requirements and does not require
any additional approval.

(m) The Series A Preferred Shares issuable upon (a) the occurrence of an
Optional Repurchase Event (as such term is defined in the Amendment), (b) the
election of the Purchaser to exchange Preferred Units for Series A Preferred
Shares pursuant to the terms of the Amendment and (c) the filing of the Articles
Supplementary with the Maryland State Department of Assessments and Taxation
(the “SDAT”) by the Escrow Agent have been duly and validly authorized by the
Company and, if and when issued upon the filing of the Articles Supplementary
pursuant to the foregoing, shall be validly issued, fully paid and
non-assessable, and such issuance is not currently and at the time of issuance
shall not be subject to the preemptive or other similar rights of any security
holder of the Company arising by operation of law, under the Charter or bylaws
of the Company or any agreement to which the Company is a party.

(n) Each of (a) the Subordination of Management Agreements, dated as of
November 5, 2013, among the Operating Partnership, the Purchaser and Griffin
Capital Essential Asset Property Management, LLC (the “Property Manager”) and
(b) the Subordination of Second Amended and Restated Advisory Agreement, as
amended, dated as of November 5, 2013, among the Company, the Purchaser and the
Advisor (each, a “Subordination Agreement” and, collectively, the “Subordination
Agreements”), substantially in the forms attached hereto as Exhibits D-1 and
D-2, respectively, has been duly authorized by the Operating Partnership or the
Company, as the case may be, and, when executed and delivered by the Operating
Partnership or the Company, as the case may be, will constitute the legal, valid
and binding obligation of the Operating Partnership or the Company, as the case
may be, enforceable against the Operating Partnership or the Company, as the
case may be, in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity.

 

3



--------------------------------------------------------------------------------

(o) The Investor Rights Agreement (the “Investor Rights Agreement”) among the
Company, the Operating Partnership, the Advisor and the Purchaser, substantially
in the form attached hereto as Exhibit E, has been duly authorized by each of
the Operating Partnership and the Company and, when executed and delivered by
each of the Operating Partnership and the Company, will constitute the legal,
valid and binding obligation of each of the Operating Partnership and the
Company, enforceable against each of the Operating Partnership and the Company
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or by general principles of equity.

(p) The Columbia Portfolio Purchase Agreement (as defined below) has been duly
authorized, executed, and delivered by Griffin Capital Corporation (“GCC”), the
sponsor of the Company and parent company of the Advisor, and, upon execution
and delivery of an assignment of the Columbia Portfolio Purchase Agreement by
GCC to the Operating Partnership and certain Subsidiaries, will constitute the
legal, valid and binding obligation of the Operating Partnership and such
Subsidiaries, enforceable against the Operating Partnership and such
Subsidiaries in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity. The Company has
delivered a true, correct and complete copy of the Columbia Portfolio Purchase
Agreement to the Purchaser, and the Columbia Portfolio Purchase Agreement has
not been amended since being delivered to the Purchaser and, if it is amended
following delivery thereof to the Purchaser, the Company shall promptly deliver
to the Purchaser a true, correct and complete copy of any such amendment.

(q) The Second Amended and Restated Advisory Agreement, dated as of November 9,
2010, as amended by Amendment Nos. 1 and 2 thereto, dated as of November 7, 2012
and November 4, 2013 (the “Advisory Agreement”), between the Company and the
Advisor has been duly authorized, executed, and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity. The Advisory
Agreement has not been amended since November 7, 2012, and no such amendments
are currently contemplated, and the Advisory Agreement is in full force and
effect.

(r) There are no transfer taxes or other similar fees or charges under federal
law or the laws of any state, or any political subdivision thereof, or any other
Governmental Authority required to be paid in connection with the execution and
delivery of this Agreement or the issuance and sale by the Operating Partnership
of the Preferred Units or, if applicable, the issuance and exchange by the
Company of the Series A Preferred Shares.

(s) Subsequent to the respective dates as of which information is given in the
SEC Filings:

(1) there has been no event, change, effect, occurrence or development that,
individually or in the aggregate, has had or is reasonably likely to have a
Material Adverse Effect on the Operating Partnership, the Company and the
Subsidiaries, considered as one entity;

(2) the Operating Partnership, the Company and the Subsidiaries, considered as
one entity, have not incurred any material direct, indirect or contingent
liability or obligation, nor entered into any material transaction or agreement;

(3) there has not been any material change in the capital stock or structure,
short-term debt or long-term debt of any of the Operating Partnership, the
Company and the Subsidiaries; and

(4) other than (i) regular monthly distributions on the Operating Partnership’s
Partnership Units in amounts per unit that are consistent with past practice and
the Partnership Agreement, (ii) regular monthly distributions on the Common
Stock in amounts per share that are consistent with past practice and the
Charter and (iii) redemptions of shares of Common Stock pursuant to the
Company’s Share Redemption Program, there has been no distribution or dividend
of any kind declared, paid or made by the Operating Partnership, the Company or,
except for dividends paid to the Company or other Subsidiaries, any of the
Subsidiaries on any class of equity interests or capital stock or repurchase or
redemption by the Operating Partnership, the Company or any Subsidiary of any
class of equity interests or capital stock.

 

4



--------------------------------------------------------------------------------

(t) To the Company’s knowledge, Ernst & Young LLP, which has expressed its
opinion with respect to the financial statements included in the SEC Filings,
including the related notes thereto, and any supporting schedules included
therein, are independent registered public accountants with respect to the
Company as required by the 1934 Act.

(u) The financial statements included in the SEC Filings present fairly in all
material respects the financial position of the Company and its consolidated
subsidiaries, including the Operating Partnership, as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified. The supporting schedules included in the SEC Filings present fairly
the information required to be stated therein. Such financial statements and
supporting schedules comply as to form with the applicable accounting
requirements of the 1934 Act and have been prepared in conformity with generally
accepted accounting principles as applied in the United States applied on a
consistent basis throughout the periods involved (“GAAP”), except as may be
expressly stated in the related notes thereto. Any selected historical operating
and financial data included in the SEC Filings present fairly in all material
respects the information shown therein and have been compiled on a basis
consistent with the books and records of the Company and its consolidated
subsidiaries, including the Operating Partnership, and that of the audited
financial statements included in the SEC Filings. The financial statements of
the businesses or properties acquired or proposed to be acquired included in the
SEC Filings, as of the date such financial statements were filed with the
Commission in such SEC Filings, present fairly in all material respects the
information set forth therein, have been prepared in conformity with GAAP
applied on a consistent basis and otherwise have been prepared in accordance
with the applicable financial statement requirements of Rule 3-05 or Rule 3-14
of Regulation S-X with respect to real estate operations acquired or to be
acquired. In addition, the pro forma financial statements and the related notes
thereto set forth in the SEC Filings present fairly in all material respects the
information shown therein, have been prepared in accordance with the
Commission’s rules and guidelines with respect to pro forma financial statements
and have been properly compiled on the basis described therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein. Other than the financial statements and
supporting schedules included therein, no other financial statements or
supporting schedules are required by the 1934 Act to be included in the SEC
Filings.

(v) The execution, delivery and performance by each of the Operating Partnership
and the Company of this Agreement and the Transaction Documents to which it is a
party and consummation of the transactions contemplated hereby and thereby:
(i) have been duly authorized by all necessary limited partnership or corporate
action, as applicable, and will not result in any Default (as defined below)
under the certificate of limited partnership of the Operating Partnership or the
Partnership Agreement, the Charter or bylaws of the Company or any
organizational document of any Subsidiary; (ii) will not conflict with or
constitute a breach of, or default (or, with the giving of notice or lapse of
time, would be in default) (“Default”) or a Debt Repayment Triggering Event (as
defined below) under, or result in the creation or imposition of any Lien upon
any property or assets of the Operating Partnership, the Company or the
Subsidiaries pursuant to, or require the consent of any other party to, any
indenture, mortgage, loan or credit agreement, deed of trust, note, contract,
franchise, lease or other agreement, obligation, condition, covenant or
instrument to which the Operating Partnership, the Company or any Subsidiary is
a party or by which it or any of its respective properties or assets may be
bound (collectively, “Agreements or Instruments”), except for the Consents
obtained on or prior to the Closing Time in accordance with Section 7(k) and the
transactions contemplated by the Consents, and provided, that none of the
Operating Partnership, the Company or any Subsidiary shall enter into any
Agreement or Instrument that would restrict or limit in any respect the rights
of the Purchaser as set forth in any Transaction Document, except in the manner
such rights are so restricted or limited pursuant to the Consents (assuming the
provisions in such Consents address customary provisions as would typically be
contained in such Agreements or Instruments); and (iii) will not result in any
violation of any statute, law, rule, regulation, judgment, order or decree
applicable to the Operating Partnership, the Company or the Subsidiaries of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Operating Partnership, the Company
or the Subsidiaries or any of their respective properties or assets. No consent,
approval, authorization or other order of, or registration or filing with, any
Governmental Authority is required for the execution, delivery and performance
by each of the Operating Partnership and the Company of this Agreement or any
Transaction Document to which it is a party or the transactions contemplated
hereby or thereby, except such as have been obtained or made by the Operating
Partnership or the Company and are in full force and effect or as may be
required under the 1933 Act, the 1934 Act or applicable state securities or blue
sky laws. As used herein, a “Debt Repayment Triggering Event” means any

 

5



--------------------------------------------------------------------------------

event or condition which gives, or with the giving of notice or lapse of time
would give, the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness.

(w) The Operating Partnership, the Company and the Subsidiaries have complied in
all respects with all laws, regulations and orders applicable to them or their
respective businesses, except as would not have a Material Adverse Effect; none
of the Operating Partnership, the Company or the Subsidiaries is in default
under any indenture, mortgage, deed of trust, voting trust agreement, loan
agreement, bond, debenture, note agreement or evidence of indebtedness, lease,
contract or other agreement or instrument to which it is a party or by which it
or any of its respective properties or assets are bound, violation of which
would individually or in the aggregate have a Material Adverse Effect, and no
other party under any such agreement or instrument to which the Operating
Partnership, the Company or the Subsidiaries are a party is, to the knowledge of
the Operating Partnership or the Company, in default in any material respect
thereunder; and the Operating Partnership, the Company and the Subsidiaries are
not in violation of their respective certificate of limited partnership,
Partnership Agreement, Charter, bylaws or other organizational documents, as the
case may be.

(x) There is not pending or, to the knowledge of the Operating Partnership or
the Company, threatened any action, suit or proceeding to which the Operating
Partnership, the Company and the Subsidiaries or any of their respective
officers or directors is a party, or of which any of their properties or other
assets is the subject, before or by any Governmental Authority, that is
reasonably likely, individually or in the aggregate, to result in any Material
Adverse Effect or to have a material adverse effect on the ability of the
Operating Partnership or the Company to perform its obligations under this
Agreement or any of the Transaction Documents to which it is a party or to
consummate the transactions contemplated hereby or thereby.

(y) No labor problem or dispute with the employees of any of the Operating
Partnership, the Company or the Subsidiaries exists or, to the best of the
Operating Partnership’s or the Company’s knowledge, is threatened or imminent,
and neither the Operating Partnership nor the Company is aware of any existing
or imminent labor disturbance by the employees of any of the Operating
Partnership’s, the Company’s or the Subsidiaries’ principal suppliers,
contractors or customers, that could reasonably be expected to have a Material
Adverse Effect.

(z) During the period of the last twelve (12) calendar months prior to the date
of this Agreement, the Company has timely filed with the Commission all SEC
Filings required to be filed by the Company.

(aa) To our knowledge, there are no contracts or documents of the Company that
are required to be filed as exhibits to the SEC Filings that have not been so
filed.

(bb) Each of the Operating Partnership, the Company and the Subsidiaries holds
all material licenses, certificates and permits from Governmental Authorities
that are necessary to the conduct of its business and is in compliance with the
terms and conditions of such licenses, certificates and permits; and none of the
Operating Partnership, the Company or the Subsidiaries has received any notice
of proceedings relating to the revocation or modification of any such permits,
licenses or certificates that, if determined adversely to the Operating
Partnership, the Company or any Subsidiary, would, individually or in the
aggregate, have a Material Adverse Effect.

(cc) Schedule III hereto sets forth a correct and complete list and address of
all Properties in the Portfolio, including the Columbia Portfolio, owned, held
or to be acquired as of the date hereof. As of the date hereof, except for the
Columbia Portfolio, the Property Owners own or, if so indicated in Schedule III
hereto, lease each of the Properties, in each case, free and clear of any Liens,
title defects, covenants or reservations of interests in title (collectively,
“Property Restrictions”), except for Permitted Liens and any other limitations
of any kind, if any, that would not have or would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(dd) As of the date hereof, none of the Operating Partnership, the Company, the
Subsidiaries or the Property Manager has received (i) written notice that any
certificate, permit or license from any Governmental Authority having
jurisdiction over any of the Properties or any agreement, easement or other
right of an unlimited duration that is necessary to permit the lawful use and
operation of the Improvements on any of the Properties or that is necessary to
permit the lawful use and operation of all utilities, parking areas, detention
ponds, driveways, roads and other means of egress and ingress to and from any of
the Properties is not in full force and effect, except

 

6



--------------------------------------------------------------------------------

for such failures to have in full force and effect that would not reasonably be
expected to have a Material Adverse Effect, or of any pending written threat of
modification or cancellation of any of same, that would reasonably be expected
to have a Material Adverse Effect or (ii) written notice of any uncured
violation of any laws affecting any of the Properties or operations which would
reasonably be expected to have a Material Adverse Effect.

(ee) Schedule IV hereto sets forth a correct and complete list, as of the date
hereof, of all agreements for the pending acquisition, sale, option to sell,
right of first refusal, right of first offer or any other contractual right to
sell or dispose of (by merger, purchase or sale of assets or stock or otherwise)
any personal property valued at $1 million or more, except for any such
agreement or contractual right contemplated by or provided in any Lease. The
Operating Partnership, the Company and the Subsidiaries have good and sufficient
title to all the material personal and non-real properties and assets reflected
in their books and records as being owned by them, free and clear of all Liens,
except for Permitted Liens and other matters that do not interfere materially
with the current use of such property.

(ff) Policies of title insurance or title commitments (each a “Title Insurance
Policy”) have been issued insuring or committing to insure, as of the effective
date of each such Title Insurance Policy, the applicable Property Owner’s fee
title to or leasehold interest in the Properties, subject to the matters
disclosed on the Title Insurance Policies, Permitted Liens and the Lien arising
from the Indebtedness. A correct and complete copy of each Title Insurance
Policy has been previously made available to the Purchaser.

(gg) As of the date hereof, none of the Operating Partnership, the Company, the
Subsidiaries or the Property Manager has received any written notice to the
effect that any condemnation or rezoning proceedings are pending with respect to
any of the Properties that would, individually or in the aggregate, have a
Material Adverse Effect.

(hh) Except for immaterial discrepancies or omissions, the rent rolls for the
Properties dated as of September 30, 2013 and October 1, 2013, respectively,
which have previously been made available to the Purchaser, list each Lease that
was in effect as of such date and to which any of the Operating Partnership, the
Company or the Subsidiaries are parties or shall become parties as of the date
hereof, as landlords with respect to each of the applicable Properties in the
Portfolio (such Leases, together with all amendments, modifications,
supplements, renewals, extensions and guarantees related thereto, the “Leases”).
The Operating Partnership and the Company have made available to the Purchaser
copies of all Leases for the Portfolio that relate to in excess of 50,000 square
feet of net rentable area (the “Material Leases”), in effect as of the date
hereof, which copies are correct and complete in all material respects as of the
respective dates of such Leases. None of the Operating Partnership, the Company
or the Subsidiaries has received written notice that it is in default, or will
become in default upon the acquisition of the Columbia Portfolio, under any
Material Lease, except for violations or defaults that have been cured or are
disclosed in the rent rolls. No tenant under a Material Lease is in monetary or,
to the knowledge of the Operating Partnership and the Company, material
non-monetary default under such Material Lease. Except as would not reasonably
be expected to have a Material Adverse Effect, (i) none of the Operating
Partnership, the Company or the Subsidiaries is and no other party is in breach
or violation of, or default under, any Material Lease, (ii) no event has
occurred which would result in a breach or violation of, or a default under, any
Material Lease by any of the Operating Partnership, the Company or the
Subsidiaries party thereto, as applicable, or any other party thereto (in each
case, with or without notice or lapse of time or both) and (iii) each Material
Lease is valid, binding and enforceable in accordance with its terms and is, or
will become as of the date hereof, in full force and effect with respect to the
Operating Partnership, the Company or the Subsidiaries who are a party thereto,
as applicable, and with respect to the other parties thereto.

(ii) All payments to be made by the Covered Tenants (as defined below) under or
in connection with the Covered Leases (as defined below) have been made by the
Covered Tenants and accepted by the Operating Partnership, the Company or the
Subsidiaries in accordance with, and only to the extent such payments are
permitted pursuant to, the terms of the Covered Leases. No prepayment of any
amounts due to the Operating Partnership, the Company or the Subsidiaries under
the Covered Leases have been made or accepted. No event has occurred that would
constitute a current default under the Covered Leases or would constitute a
default upon the giving of notice or with lapse of time, or both, and the
Covered Tenants have no defenses, offsets or counterclaims to the enforcement of
the Covered Leases in accordance with the terms thereof. All work required to be
performed under the Covered Leases by the Operating Partnership, the Company or
the Subsidiaries has been completed to the satisfaction of the Covered Tenants
and the Covered Tenants have not notified the Operating Partnership, the

 

7



--------------------------------------------------------------------------------

Company or the Subsidiaries of any other material work (excepting regular care
and maintenance work) that shall be required to be performed by the Operating
Partnership, the Company or the Subsidiaries under the Covered Leases. As used
herein, “Covered Tenants” means the following tenants of the Operating
Partnership, the Company or a Subsidiary: Chicago Bridge & Iron Company
(Delaware), World Kitchen, LLC, Life Technologies Corporation, AT&T Services,
Inc., and Westinghouse Electric Company, LLC; and “Covered Leases” means each
Lease that is in effect as of the date hereof and to which any of the Operating
Partnership, the Company or the Subsidiaries are parties or shall become parties
as of the date hereof, as landlords with respect to the Covered Tenants.

(jj) Except as set forth on Schedule V hereto and except as contemplated by, or
provided in, the Leases or the organizational documents, as of the date hereof,
there are no unexpired option agreements or rights of first refusal with respect
to the purchase of a Property or any portion thereof that are in favor of any
party other than a Subsidiary (a “third party”) to purchase or otherwise acquire
a Property or any portion that is owned by the Operating Partnership, the
Company or the Subsidiaries or any portion thereof or to enter into any contract
for sale, ground lease or letter of intent to sell or ground lease any Property
or any portion thereof that is owned by the Operating Partnership, the Company
or the Subsidiaries.

(kk) Schedule VI sets forth a correct and complete list as of the date of this
Agreement of each agreement pursuant to which the Property Manager manages or
acts as leasing agent for any real property for a third party (including any
related guarantees). The Operating Partnership and the Company have made
available to the Purchaser copies of each property management agreement and all
amendments and modifications thereto (collectively, the “Property Management
Agreements”), for each Property in the Portfolio, which copies are correct and
complete. Except as set forth on Schedule VII hereto and except as contemplated
by, or provided in, the Leases and the organizational documents, none of the
Operating Partnership, the Company or the Subsidiaries has entered into any
contract or agreement (collectively, the “Participation Agreements”) with any
third party or any employee, consultant, affiliate or other person (the
“Participation Party”) that provides for a right of such Participation Party to
participate, invest, join, partner, or have any interest in whatsoever (whether
characterized as a contingent fee, profits interest, equity interest or
otherwise) or have the right to any of the foregoing in any proposed or
anticipated investment opportunity, joint venture, partnership or any other
current or future transaction or property in which any of the Operating
Partnership, the Company or the Subsidiaries have or will have an interest,
including but not limited to those transactions or properties identified,
sourced, produced or developed by such Participation Party (a “Participation
Interest”). The Operating Partnership, the Company or the Subsidiaries, as
applicable, have, or will have at the Closing Time, good and marketable title
to, or a valid and enforceable leasehold interest in, all personal property
owned, used or held for use by them, except as would not have a Material Adverse
Effect. None of the ownership or leasehold interests of the Operating
Partnership, the Company or the Subsidiaries are subject to any Liens, except
for Permitted Liens or Liens that would not have a Material Adverse Effect.

(ll) Schedule VIII hereto sets forth a list of the reports related to
environmental conditions at the Properties in the Portfolio, which reports have
been made available to the Purchaser. Except as set forth in such reports, or as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect:

(1) each of the Operating Partnership, the Company and the Subsidiaries (X) is
in compliance with all, and has not violated any, applicable environmental laws,
(Y) holds all licenses, certificates, permits and identification numbers
required under any applicable environmental law to own or operate its assets as
currently owned and operated and to carry on its business as it is now being
conducted (“Environmental Permits”), and (Z) is in compliance with all of, and
has not violated any of, its respective Environmental Permits;

(2) none of the Operating Partnership, the Company or the Subsidiaries has
released, and, to the knowledge of the Operating Partnership and the Company, no
other person has released, Hazardous Substances on any real property currently
owned, leased or operated by the Operating Partnership, the Company or the
Subsidiaries, and no Hazardous Substances or other conditions are present at any
other location in violation of applicable environmental law or that could
reasonably be expected to result in response liability for the Operating
Partnership, the Company or the Subsidiaries under or related to any applicable
environmental law;

(3) none of the Operating Partnership, the Company, the Subsidiaries or the
Property Manager has received any written notice or claim alleging that any of
the Operating Partnership, the Company or the Subsidiaries is or may be in
violation of, or liable under, or a potentially responsible party pursuant to,
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980 (“CERCLA”) or any other applicable environmental law; and

 

8



--------------------------------------------------------------------------------

(4) none of the Operating Partnership, the Company or the Subsidiaries (Y) has
entered into or agreed to any consent decree or order or is a party to any
judgment, decree or judicial order relating to compliance with applicable
environmental laws, Environmental Permits or the investigation, sampling,
monitoring, treatment, remediation, removal or cleanup of Hazardous Substances,
and to the knowledge of the Operating Partnership and the Company, no
investigation, litigation or other proceeding is pending or threatened with
respect to any of the above, or (Z) has assumed, by contract or, to the
knowledge of the Operating Partnership and the Company, by operation of law, any
liability under any applicable environmental law or relating to any Hazardous
Substances, or is an indemnitor in connection with any threatened or asserted
claim by any third-party indemnitee for any liability under any applicable
environmental law or relating to any Hazardous Substances, except as set forth
in the Leases.

(mm) Schedule IX hereto lists each of the following contracts (and all
amendments, modifications and supplements thereto and all side letters to which
the Operating Partnership, the Company or the Subsidiaries are a party affecting
the obligations of any party thereunder) to which the Operating Partnership, the
Company or the Subsidiaries are a party or by which any of their respective
Properties or assets are bound (each such contract and agreement, being a
“Material Contract”) (notwithstanding anything below, “Material Contract” shall
not include any contract that (1) is terminable upon 30 days’ notice without a
penalty or premium, (2) will be fully performed and satisfied as of or prior to
the Closing Time, (3) is a Lease, or (4) is an organizational document):

(1) all agreements that call for aggregate payments by, or other consideration
from, the Operating Partnership, the Company or the Subsidiaries under such
contract of more than $1 million over the remaining term of such contract;

(2) all agreements that call for annual aggregate payments by, or other
consideration from, the Operating Partnership, the Company or the Subsidiaries
under such contract of more than $1 million over the remaining term of such
contract;

(3) any agreement that contains any non-compete or exclusivity provisions with
respect to any line of business in which the Operating Partnership, the Company
or the Subsidiaries is currently engaged or geographic area with respect to the
Operating Partnership, the Company or the Subsidiaries, or that purports to
restrict in any material respect the right of the Operating Partnership, the
Company or the Subsidiaries to conduct any line of business in which the
Operating Partnership, the Company or the Subsidiaries are currently engaged or
to compete with any person or operate in any geographic area or location in
which the Operating Partnership, the Company or the Subsidiaries may conduct
business;

(4) any partnership, limited liability company agreement, joint venture or other
similar agreement entered into by the Operating Partnership, the Company or the
Subsidiaries with any third party;

(5) any contract for the pending purchase or sale, option to purchase or sell,
right of first refusal, right of first offer or any other contractual right to
purchase, sell, dispose of, or master lease, by merger, purchase or sale of
assets or stock or otherwise, any real property including any Property or any
asset that if purchased by any of the Operating Partnership, the Company or the
Subsidiaries would be a Property in the Portfolio;

(6) any contract pursuant to which the Operating Partnership, the Company or the
Subsidiaries agrees to indemnify or hold harmless any director or executive
officer of the Operating Partnership, the Company or the Subsidiaries (other
than their organizational documents);

(7) any (A) loan agreement, letter of credit, indenture, note, bond, debenture,
mortgage or any other document, agreement or instrument evidencing a capitalized
leased obligation or other Indebtedness (secured or unsecured, direct or
indirect, absolute or contingent (including guaranties of any obligation)) of,
for the benefit of or payable to any of the Operating Partnership, the Company
or the Subsidiaries (other than among the Operating Partnership, the Company and
the Subsidiaries) in excess of $5 million, or (B) contract (other than any
organizational document) to provide any funds to or make any investment in
(whether in the form of a loan, capital contribution or otherwise) any
Subsidiary or other person;

(8) any employment agreements, severance, change in control or termination
agreements with officers of any of the Operating Partnership, the Company or the
Subsidiaries;

 

9



--------------------------------------------------------------------------------

(9) any contract pursuant to which any of the Operating Partnership, the Company
or the Subsidiaries has potential liability in respect of any purchase price
adjustment, earn-out or contingent purchase price that, in each case, could
reasonably be expected to result in future payments of more than $2 million; or
any contract relating to the settlement or proposed settlement of any action,
which involves the issuance of equity securities or the payment of an amount in
excess of $2 million;

(10) any “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K under the 1933 Act); and

(11) the Property Management Agreements.

(nn) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) other than as set forth on Schedule IX hereto, none of the Operating
Partnership, the Company or the Subsidiaries is and, to the knowledge of the
Operating Partnership and the Company, no other party is in breach or violation
of, or default under, any Material Contract, (ii) none of the Operating
Partnership, the Company, the Subsidiaries or the Property Manager has received
any claim of default under any such agreement, and (iii) no event has occurred
which would result in a breach or violation of, or a default under, any Material
Contract (in each case, with or without notice or lapse of time or both). Except
as would not reasonably be expected to have an Material Adverse Effect, each
Material Contract is valid, binding and enforceable in accordance with its terms
and is in full force and effect with respect to the Operating Partnership, the
Company or the Subsidiaries party thereto and, to the knowledge of the Operating
Partnership and the Company, with respect to the other parties thereto. The
Operating Partnership and the Company have made available to the Purchaser
copies of all Material Contracts (including any amendments or other
modifications thereto), which copies are correct and complete in all material
respects.

(oo) Schedule X hereto sets forth a list that is correct and complete in all
material respects of the insurance policies, other than the Title Insurance
Policies, held by, or for the benefit of, any of the Operating Partnership, the
Company, the Subsidiaries or the Property Manager, including the underwriter of
such policies and the amount of coverage thereunder. Except as set forth in
Schedule X hereto, there is no claim by any of the Operating Partnership, the
Company, the Subsidiaries or the Property Manager pending under any such
policies which (a) has been denied or disputed by the insurer other than denials
and disputes in the ordinary course of business consistent with past practice or
(b) if not paid, would have a Material Adverse Effect. With respect to each such
insurance policy, except as would not, individually or in the aggregate, have a
Material Adverse Effect, (a) the Operating Partnership, the Company, the
Subsidiaries or the Property Manager have paid, or caused to be paid, all
premiums due under the policy and have not received written notice that they are
in default with respect to any obligations under the policy, and (b) to the
knowledge of the Operating Partnership and the Company, as of the date hereof no
insurer on the policy has been declared insolvent or placed in receivership,
conservatorship or liquidation. None of the Operating Partnership, the Company,
the Subsidiaries or the Property Manager has received any written notice of
cancellation or termination with respect to any existing insurance policy set
forth in Schedule X hereto that is held by, or for the benefit of, any of the
Operating Partnership, the Company, the Subsidiaries or the Property Manager,
other than as would not have, individually or in the aggregate, a Material
Adverse Effect.

(pp) There are no contracts, agreements or understandings between or among the
Operating Partnership, the Company or the Subsidiaries and any person that would
give rise to a valid claim against the Operating Partnership, the Company or the
Subsidiaries or the Purchaser for a brokerage commission, finder’s fee or other
like payment in connection with the offering, issuance and sale of the Preferred
Units or as a result of any transactions contemplated by this Agreement or the
Transaction Documents.

(qq) Each of the Operating Partnership, the Company and the Subsidiaries has
filed all federal, state, local and foreign income tax returns which have been
required to be filed by it, except in any case in which the failure so to file
would not have a Material Adverse Effect, and has paid all taxes indicated by
said returns and all assessments received by it to the extent that such taxes
have become due, except for any such assessment that is currently being
contested in good faith or as would not have a Material Adverse Effect. No tax
deficiency has been asserted against the Operating Partnership, the Company or
any Subsidiary, nor does the Operating Partnership or the Company know of any
tax deficiency which is likely to be asserted against the Operating Partnership,
the Company or any Subsidiary, except for any such deficiency that would not
have a Material Adverse Effect; all tax liabilities, if any, are adequately
provided for on the respective books of the entities in all material respects.

 

10



--------------------------------------------------------------------------------

(rr) The Operating Partnership has been properly classified as a partnership for
federal tax purposes throughout the period from its formation through the date
hereof.

(ss) As of the date hereof, neither the Operating Partnership nor any of the
Subsidiaries have disposed of any of the Properties.

(tt) None of the Operating Partnership, the Company or any Subsidiary is and,
after giving effect to the issuance of the Preferred Units and the application
of the proceeds therefrom and the other transactions contemplated by this
Agreement and the Transaction Documents, none of the Operating Partnership, the
Company or any Subsidiary will be, an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (the “1940 Act”).

(uu) No Subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Operating Partnership or the
Company, from making any other distribution on such Subsidiary’s equity
interests or capital stock, from repaying to the Operating Partnership or the
Company any loans or advances to such Subsidiary from the Operating Partnership
or the Company or from transferring any of such Subsidiary’s property or assets
to the Operating Partnership, the Company or any other Subsidiary of the
Operating Partnership or the Company.

(vv) To our knowledge, no transaction has occurred between or among the
Operating Partnership, the Company or any Subsidiaries, on one hand, and any of
their officers or directors or any affiliate or affiliates of any such officer
or director, on the other hand, that is required to be described in and is not
described in the SEC Filings.

(ww) There are no outstanding loans or advances or guarantees of indebtedness by
the Operating Partnership, the Company or the Subsidiaries to or for the benefit
of any of the officers or directors of the Company or any of their respective
family members.

(xx) The Company, through the Advisor, maintains (i) effective internal control
over financial reporting as defined in Rule 13a-15 under the 1934 Act and (ii) a
system of internal accounting controls sufficient to provide reasonable
assurance that (A) transactions are executed in accordance with management’s
general or specific authorizations; (B) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(yy) Since the end of the Company’s most recent audited fiscal year, there has
been (i) no material weakness in the Company’s internal control over financial
reporting (whether or not remediated) and (ii) no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

(zz) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the 1934 Act) that
(i) are designed to ensure that material information relating to the Operating
Partnership, the Company and the Subsidiaries is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required under the 1934 Act are being prepared, (ii) have been evaluated for
effectiveness prior to the filing of the Company’s most recent Annual Report on
Form 10-K or Quarterly Report on Form 10-Q filed with the Commission and
(iii) are effective in all material respects to perform the functions for which
they were established. Based on the evaluation of the Company’s disclosure
controls and procedures described above, the Company is not aware of (a) any
significant deficiency in the design or operation of internal controls which
could adversely affect the Company’s ability to record, process, summarize and
report financial data or any material weaknesses in internal controls or (b) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal controls. Since the most
recent evaluation of the Company’s disclosure controls and procedures described
above, there have been no significant changes in internal controls or in other
factors that could significantly affect internal controls.

(aaa) For its taxable years ended December 31, 2010 through December 31, 2012,
the Company qualified as a real estate investment trust (a “REIT”) under the
Internal Revenue Code of 1986, as amended (the “Code”). The Company’s current
and proposed organization and method of operation will permit it to meet and to
continue to meet the requirements for taxation as a REIT under the Code for its
2013 taxable year and thereafter. The Company has no intention of changing its
operations or engaging in activities which would cause it to fail to qualify, or
make economically undesirable its continued qualification as, a REIT.

 

11



--------------------------------------------------------------------------------

(bbb) Other than the Partnership Agreement and the Charter, there are no
existing agreements among the Operating Partnership, the Company and any of
their respective security holders that prohibit the sale, transfer, assignment,
pledge or hypothecation of any of the Operating Partnership’s or the Company’s
securities.

Section 2. Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to and agrees with the Operating Partnership and the
Company as of the date hereof and as of the Closing Time as follows:

(a) The Purchaser has been duly organized and is validly existing as a limited
liability company in good standing under the laws of the State of Delaware. The
Purchaser has full limited liability company power to execute and deliver this
Agreement and the Transaction Documents to which it is a party and to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby or thereby.

(b) This Agreement has been duly authorized, executed, and delivered by the
Purchaser, and constitutes the legal, valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity.

(c) Each of the Amendment, the Escrow Agreement, each of the Subordination
Agreements and the Investor Rights Agreement has been duly authorized by the
Purchaser and, when executed and delivered by the Purchaser, will constitute the
legal, valid and binding obligation of the Purchaser, enforceable in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by general principles of equity.

(d) The Purchaser need not give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any Governmental Authority in order
to consummate the transactions contemplated by this Agreement or the Transaction
Documents, except for such as have been obtained and except for such as would
not materially impede the transactions contemplated by this Agreement and the
Transaction Documents.

(e) Neither the execution and delivery of this Agreement nor the Transaction
Documents to which it is a party, nor the consummation of the transactions
contemplated hereby or thereby, will violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any Governmental Authority to which the Purchaser is subject or
any provision of its organizational documents, except for such violations as
would not materially impede the transactions contemplated by this Agreement and
the Transaction Documents.

(f) The Purchaser and its representatives have had an opportunity to ask
questions and receive answers from the Operating Partnership and the Company
regarding the terms and conditions of the sale of the Preferred Units to the
Purchaser and the business, properties, prospects and financial condition of the
Operating Partnership and the Company.

(g) The Purchaser is acquiring the Preferred Units for its own account for
investment purposes and not with a view to the distribution thereof.

(h) The Purchaser has substantial experience as a purchaser of equity securities
issued by companies similar to the Operating Partnership and acknowledges that
it is able to fend for itself, can bear the economic risk of its investment and
could afford a complete loss of such investment, and has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of an investment in the Preferred Units. The Purchaser
acknowledges that in purchasing the Preferred Units it must be prepared to
continue to bear the economic risk of such investment for an indefinite period
of time because the Preferred Units have not been registered under the 1933 Act
and cannot be sold unless they are subsequently registered under the 1933 Act
and applicable state securities laws, or unless exemptions from such
registration requirements are available, and then will be only transferable in
accordance with the terms of the Partnership Agreement, as modified by the
Amendment.

(i) The Purchaser is an “accredited investor” within the meaning of Rule 501(a)
under the 1933 Act.

 

12



--------------------------------------------------------------------------------

(j) There are no contracts, agreements or understandings between the Purchaser
and any person that would give rise to a valid claim against the Operating
Partnership or the Company for a brokerage commission, finder’s fee or other
like payment in connection with the offering, issuance and sale of the Preferred
Units to the Purchaser.

(k) It is understood that the certificate(s) evidencing the Preferred Units
shall initially bear substantially the following legend (in addition to any
legend otherwise required under applicable federal or state securities laws or
by the Partnership Agreement):

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM OR NOT SUBJECT TO
SUCH REGISTRATION REQUIREMENTS.”

Section 3. Representations and Warranties of the Parent. The Parent represents
and warrants to and agrees with the Operating Partnership and the Company as of
the date hereof and as of the Closing Time as follows:

(a) The Parent has been duly organized and is validly existing as a corporation
in good standing under the laws of the State of Maryland.

(b) As of the date hereof and as of the Closing Time, the Parent owns one
hundred percent (100%) of the issued and outstanding equity interests of the
Purchaser.

(c) As of the date hereof and as of the Closing Time, the Parent is solvent
under the Maryland General Corporation Law and all other applicable laws.

Section 4. Sale and Delivery to the Purchaser.

(a) On the basis of the representations and warranties contained herein and
subject to the terms and conditions herein set forth, the Operating Partnership
agrees to sell to the Purchaser, and the Purchaser agrees to purchase from the
Company, 24,319,066 Preferred Units on the date hereof, for the consideration
specified in Section 4(b) below.

(b) The Operating Partnership will deliver to the Purchaser a certificate
representing 24,319,066 Preferred Units against payment of an amount equal to
$245,474,998.51 (calculated as the product of (i) $10.28 multiplied by
(ii) 24,319,066 Preferred Units multiplied by (iii) 98.19%) (the “Purchase
Price”), in Federal (same day) funds by wire transfer to the account of the
Operating Partnership specified on Schedule XI hereto, at the office of Sidley
Austin LLP, 787 Seventh Avenue, New York, New York 10019, at 10:00 a.m., New
York time, on such business day as the Operating Partnership and the Purchaser
shall agree (such time being herein referred to as the “Closing Time” and the
date of such payment being herein referred to as the “Closing Date”).

(c) The certificate for the Preferred Units to be issued to the Purchaser shall
be registered in such name as the Purchaser may request in writing at least one
full business day before the Closing Time. The certificate for the Preferred
Units will be made available for examination by the Purchaser in New York, New
York, not later than 10:00 a.m. (New York time) on the business day prior to the
Closing Time.

Section 5. Covenants of the Operating Partnership and the Company. Each of the
Operating Partnership and the Company, jointly and severally, covenants with the
Purchaser as follows:

(a) Each of the Operating Partnership and the Company agrees that the proceeds
received by the Operating Partnership from the sale of the Preferred Units shall
be used solely (i) to acquire the portfolio (the “Columbia Portfolio”)
identified in the purchase and sale agreement, dated as of August 30, 2013 (the
“Columbia Portfolio Purchase Agreement”), between GCC and the sellers identified
therein and/or repay and discharge any existing loans relating to the Columbia
Portfolio, including the costs and expenses related thereto, (ii) to pay all
past-due Basic Carrying Costs, if any, with respect to the Columbia Portfolio
and (iii) for the payment of the costs and expenses incurred or to be incurred
in connection with its entry into this Agreement and the Transaction Documents,
and the transactions contemplated hereby and thereby (collectively, the
“Approved Uses”).

 

13



--------------------------------------------------------------------------------

(b) From the date of this Agreement until the Closing Time, except as
contemplated by this Agreement, the Operating Partnership and the Company shall,
and shall cause each of the Subsidiaries to, (x) conduct its operations only in
the ordinary course of business consistent with past practice and (y) use its
reasonable commercial efforts to conduct its operations in compliance with
applicable laws and to maintain and preserve intact its business organization,
to retain the services of its current officers and key employees, to preserve
its assets and properties in good repair and condition, and to preserve the good
will of its customers, suppliers and other persons with whom it has business
relationships.

(c) Without limiting the generality of Section 5(b), and except as otherwise
contemplated by this Agreement, the Operating Partnership and the Company shall
not, and shall not permit any of the Subsidiaries to, take any action that would
constitute a breach of any Protective Provision (as such term is defined in the
Amendment) from the date of this Agreement until the Closing Time, without the
prior written consent of the Purchaser, such consent not to be unreasonably
withheld or delayed.

(d) Each of the Operating Partnership and the Company agrees that, upon their
execution and delivery on the Closing Date, it will comply with each of the
Transaction Documents to which it is a party.

(e) The Company agrees to reserve and keep available at all times, free of
preemptive rights, shares of Preferred Stock for the purpose of enabling the
Company to satisfy any obligation to issue Series A Preferred Shares upon
exchange of the Preferred Units.

(f) Each of the Operating Partnership and the Company agrees that in the event
that, following the occurrence of an Optional Repurchase Event (as such term is
defined in the Amendment), the Purchaser elects to exchange Preferred Units for
Series A Preferred Shares in accordance with the terms of the Amendment and, in
connection therewith, causes the Escrow Agent to file the Articles Supplementary
with the SDAT, the Articles Supplementary shall be filed with the SDAT in
accordance with the terms of the Escrow Agreement and shall be in full force and
effect upon such filing and shall comply with all applicable Legal Requirements.

(g) The Operating Partnership and the Company shall do, or cause to be done with
respect to themselves and the Subsidiaries, all things necessary to
(i) preserve, renew and keep in full force and effect the rights, licenses,
permits and franchises necessary for the conduct of the business of each
Property and comply in all respects with all applicable Legal Requirements
applicable to each Property and (ii) comply, and cause the Subsidiaries to
comply, in all material respects with all of the provisions of all of their
respective organizational documents, and the laws of the state in which each
such entity was formed. The Operating Partnership and the Company shall at all
times, and shall cause the Subsidiaries to, maintain, preserve and protect all
applicable franchises and trade names and preserve all the remainder of their
respective property necessary for the continued conduct of their respective
businesses, as applicable.

(h) The Operating Partnership and the Company are and shall always be, and shall
cause the Subsidiaries to be, in material compliance with all OFAC Laws and
Regulations.

(i) The Operating Partnership and the Company have taken and shall continue to
take all steps and implement all policies which are necessary to ensure that the
Operating Partnership, the Company and the Subsidiaries are in compliance with
all material Legal Requirements applicable to each entity’s business, including,
without limitation, those Legal Requirements relating to anti-money laundering
and anti-terrorism.

(j) The Operating Partnership and the Company shall cause all existing and
future Property Management Agreements with the Property Manager to be
subordinate to the rights of the holders of the Series A Preferred Shares and
Preferred Units and to be terminable in accordance with the Transaction
Documents.

Section 6. Payment of Expenses. Each of the Operating Partnership and the
Company, jointly and severally, agrees to pay all expenses arising in connection
with the preparation of this Agreement and the Transaction Documents and in
connection with the transactions contemplated hereby and thereby, including,
without limitation, (i) all expenses incident to the issuance and delivery of
the Preferred Units and, as applicable, the issuance and exchange of the Series
A Preferred Shares, (ii) all fees and expenses of the Operating Partnership’s
and the Company’s counsel and other advisors, (iii) all necessary issue,
transfer and other stamp taxes and (iv) all reasonable out-of-pocket fees and
expenses incurred by the Purchaser, including, without limitation, the fees and
expenses of the Purchaser’s outside counsel, title report fees and costs, survey
costs, and costs incurred in obtaining and/or reviewing due diligence materials,
including, without limitation, appraisals, environmental and engineering
reports, and travel costs of the Purchaser’s personnel or representatives,
regardless of whether the issuance and sale of the Preferred Units to the
Purchaser is consummated and for as long as the Preferred Units are outstanding.

 

14



--------------------------------------------------------------------------------

Section 7. Conditions of the Purchaser’s Obligations. The obligations of the
Purchaser hereunder are subject to the accuracy of the representations and
warranties of the Operating Partnership and the Company herein included, to the
performance by the Operating Partnership and the Company of their respective
obligations hereunder, and to the following further conditions:

(a) At the Closing Time, the maximum amount of Indebtedness plus the Investment
shall be no greater than seventy-four and one half of one percent (74.5%) of the
appraised value of the Portfolio based upon a third party independent appraisal
of the Portfolio in accordance with Financial Institutions Reform, Recovery and
Enforcement Act of 1989 (“FIRREA”) standards and acceptable to the Purchaser.

(b) At the Closing Time, there shall be a minimum Debt Yield (as such term is
defined in the Amendment) of ten percent (10%).

(c) At the Closing Time, (1) there shall not have been, since the date hereof,
any change from that set forth in the SEC Filings that would reasonably be
expected to result in a Material Adverse Effect, (2) no proceedings shall be
pending or, to the knowledge of the Operating Partnership or the Company,
threatened against the Operating Partnership, the Company or any Subsidiary
before or by any Federal, state, or other commission, board, or administrative
agency wherein an unfavorable decision, ruling, or finding would reasonably be
expected to result in any Material Adverse Effect, (3) the representations and
warranties set forth in Section 1 hereof shall be accurate as though expressly
made at and as of such Closing Time; and (4) each of the Operating Partnership
and the Company has complied in all material respects with all agreements and
satisfied all conditions on its part to be performed or satisfied at or prior to
such Closing Time.

(d) At the Closing Time, the Purchaser shall have received a certificate
executed by the president or chief executive officer and the chief financial
officer of the Company, dated as of the date hereof, on behalf of the Company
and as general partner of the Operating Partnership, certifying that the
representations and warranties contained in Section 1 are accurate as if made at
the Closing Time and that the conditions precedent set forth in this Section 7
have been satisfied.

(e) At the Closing Time, the Purchaser shall have received a certificate
executed by the secretary of the Company, dated as of the date hereof, on behalf
of the Company and as general partner of the Operating Partnership, certifying
as to the resolutions of the Board of Directors of the Company, on behalf of the
Company and as general partner of the Operating Partnership, and other limited
partnership and corporate proceedings relating to the authorization, execution
and delivery of this Agreement and the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby.

(f) At the Closing Time, the Purchaser shall have received the favorable
opinion, dated as of the date hereof, of Baker, Donelson, Bearman, Caldwell &
Berkowitz, P.C., counsel for the Operating Partnership and the Company, in form
and substance satisfactory to the Purchaser and covering matters such as,
without limitation, good standing, due authorization, execution and delivery,
enforceability and non-contravention of each of the Transaction Documents, the
1940 Act, REIT qualification and other customary matters.

(g) The following documents, each dated as of the Closing Date, shall have been
duly executed and delivered at the Closing Time:

(i) the Amendment and the Second Restated Partnership Agreement, substantially
in the forms attached hereto as Exhibits A-1 and A-2, respectively, duly
executed by the Company, in its capacity as general partner of the Operating
Partnership, and on behalf of the existing limited partners in the Operating
Partnership (via power of attorney), and the Purchaser;

(ii) the Escrow Agreement, substantially in the form attached hereto as
Exhibit B, duly executed by the Operating Partnership, the Company, the Advisor,
the Purchaser and the Escrow Agent;

(iii) the Articles Supplementary, substantially in the form attached hereto as
Exhibit C, duly executed by the Company;

 

15



--------------------------------------------------------------------------------

(iv) each of the Subordination Agreements, substantially in the forms attached
hereto as Exhibits D-1 and D-2, respectively, duly executed by the Operating
Partnership, the Property Manager, the Company, the Advisor and the Purchaser,
as the case may be;

(v) the Investor Rights Agreement, substantially in the form attached hereto as
Exhibit E, duly executed by the Company, the Operating Partnership, the Advisor
and the Purchaser;

(vi) a certificate registered in the name of the Purchaser representing the
number of Preferred Units to be purchased by the Purchaser pursuant to
Section 4, substantially in the form attached hereto as Exhibit F (the
“Preferred Units Certificate”), duly executed by the Company, in its capacity as
general partner of the Operating Partnership; and

(vii) ten certificates registered in the name of the Purchaser, each
representing 10% of the number of Series A Preferred Shares issuable to the
Purchaser following (a) the occurrence of an Optional Repurchase Event (as such
term is defined in the Amendment), (b) the election from time to time of the
Purchaser to exchange Preferred Units, in whole or in part, for Series A
Preferred Shares pursuant to the terms of the Amendment and (c) receipt by the
Escrow Agent of instructions from the Purchaser to file the Articles
Supplementary with the SDAT and to deliver one or more of such certificates to
the Purchaser, pursuant to the terms of the Investor Rights Agreement and the
Escrow Agreement, such certificates being substantially in the form attached
hereto as Exhibit G (collectively, the “Series A Preferred Shares
Certificates”), in each case duly executed by the Company.

(h) At the Closing Time, the Purchaser shall have received confirmation to its
reasonable satisfaction that the Operating Partnership and the Company have
delivered to the Escrow Agent all documents required pursuant to the Escrow
Agreement, including the Articles Supplementary, the Preferred Units
Certificate, the Series A Preferred Shares Certificates and the Company’s
amended and restated bylaws, substantially in the form of Exhibit H hereto,
which amended and restated bylaws are to become effective upon release from
escrow, if applicable.

(i) At or prior to the Closing Time, (i) GCC shall have assigned the Columbia
Portfolio Purchase Agreement to the Operating Partnership and certain
Subsidiaries and (ii) the acquisition by the Operating Partnership and such
Subsidiaries of the Columbia Portfolio shall have been consummated.

(j) The Company or the Operating Partnership shall have sent to the Purchaser,
or the Purchaser shall have received, on or prior to the Closing Time, each of
the following documents, in form satisfactory to the Purchaser and its counsel,
in their reasonable discretion:

(i) appraisals of the Portfolio prepared by an independent appraiser and in
accordance with FIRREA standards (provided that the Purchaser will work in good
faith to accept existing appraisals in the Operating Partnership’s and the
Company’s possession),

(ii) capital expenditure budget(s),

(iii) engineering report(s) (provided that the Purchaser will work in good faith
to accept existing engineering reports in the Operating Partnership’s and the
Company’s possession),

(iv) environmental assessment report(s) with regard to the Properties in the
Portfolio (provided that the Purchaser will make a good faith effort to accept
as adequate due diligence the existing environmental reports in the Operating
Partnership’s and the Company’s possession),

(v) a current copy of title policies and an as-built survey of each Property in
the Portfolio, certified to the Purchaser within sixty (60) days prior to the
Closing Date and paid for by the Operating Partnership and the Company (provided
that the Purchaser will make a good faith effort to accept as adequate existing
surveys in the Operating Partnership’s and the Company’s possession as provided
to the Purchaser),

(vi) evidence of proper zoning, permitting, licensing and certificates of
occupancy for the Portfolio,

(vii) current and historical property operating statements (to the extent
reasonably available),

(viii) all property-level partnership and affiliate management agreement(s),

 

16



--------------------------------------------------------------------------------

(ix) financial statements, credit reports and UCC, lien, litigation, bankruptcy
and judgment searches concerning the Operating Partnership and the Company and
such other persons as may be required by the Purchaser,

(x) evidence of casualty, liability and other insurance as required by the
Purchaser,

(xi) copies of all Leases and Required Tenant Estoppels,

(xii) current and prior years’ real estate tax statements,

(xiii) evidence of establishment of operations and maintenance plans for
possible asbestos-containing materials, lead-based paint or radon, as
applicable,

(xiv) evidence of compliance with all Legal Requirements,

(xv) operating statements, balance sheets, tax returns and supporting
documentation for the Operating Partnership and the Company for the past three
(3) calendar years (or such lesser period as may be reasonably available),

(xvi) the Portfolio Loan Documents, and

(xvii) offering and formation documents of the DST Programs.

(k) At or prior to the Closing Time, the Operating Partnership and the Company
shall have received the following consents: (1) that certain Consent and First
Amendment to Second Amended and Restated Credit Agreement by and among the
Operating Partnership, the Company, KeyBank National Association and the other
parties identified therein (the “KeyBank Consent”), (2) that certain letter from
Pillar Multifamily, LLC in favor of Renfro Properties, LLC, The GC Net Lease
(Sylmar) Investors, LLC, The GC Net Lease (Loveland) Investors, LLC, The GC Net
Lease (Redmond) Investors, LLC, The GC Net Lease (Cranberry) Investors, LLC, The
GC Net Lease (Greenwood Village) Investors, LLC, The GC Net Lease (Libertyville)
Investors, LLC and The GC Net Lease (Rancho Cordova) Investors, LLC (the
“Guggenheim Consent”) and (3) that certain letter from AIG Asset Management
(U.S.), LLC in favor of Starwood Property Trust, Inc., SPT Griffin Holdings,
LLC, The GC Net Lease (Beaver Creek) Investors, LLC, The GC Net Lease (Houston
Enclave) Investors, LLC, The GC Net Lease (Charlotte) Investors, LLC, The GC Net
Lease (Warren) Inventors, LLC and The GC Net Lease (Phoenix Chandler) Investors,
LLC (the “AIG Consent” and, collectively with the Guggenheim Consent and the
Guggenheim Consent, the “Consents”), substantially in the forms attached hereto
as Exhibits I-1, I-2 and I-3, respectively.

(l) At the Closing Time, counsel for the Purchaser shall have been furnished
with such documents and opinions as it may reasonably require in order to
evidence the accuracy of any of the representations or warranties, or the
fulfillment of any of the conditions, herein included; and all proceedings taken
by the Operating Partnership or the Company that are necessary in connection
with the issuance and sale of the Preferred Units shall be satisfactory in form
and substance to the Purchaser and its counsel.

If any condition specified in this Section 7 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by the
Purchaser by notice to the Operating Partnership and the Company at any time at
or prior to the Closing Time, and such termination shall be without liability of
any party to any other party, except that the provisions concerning payment of
expenses under Section 6 hereof, the provisions concerning indemnification under
Section 8 hereof and the provisions relating to governing law shall remain in
effect.

Section 8. Indemnification.

(a) Each of the Operating Partnership and the Company, jointly and severally,
agrees to indemnify, defend and hold harmless the Purchaser from and against all
actual third party costs and expenses (including, without limitation, reasonable
attorney’s fees and expenses) and any actual losses and damages (collectively,
“Losses”) suffered or incurred by the Purchaser (whether or not due to third
party claims) that arise out of or result from (i) any material inaccuracy in or
any material breach of, as of the date hereof or as of the Closing Time, any
representation and warranty made by the Operating Partnership and/or the Company
in this Agreement or in any Transaction Document; and (ii) any material failure
by the Operating Partnership or the Company to duly and timely perform or
fulfill any of their covenants or agreements required to be performed by them
under this Agreement and/or the Transaction Documents.

 

17



--------------------------------------------------------------------------------

(b) The Purchaser shall indemnify and hold harmless the Operating Partnership
and the Company from and against any and all Losses suffered or incurred by any
of the Operating Partnership or the Company (whether or not due to third party
claims) that arise out of or result from (i) any material inaccuracy in or any
material breach of, as of the date hereof or as of the Closing Time, any
representation or warranty made by the Purchaser in this Agreement or in any
Transaction Document, and (ii) any material failure by the Purchaser to duly and
timely perform or fulfill any of its covenants or agreements required to be
performed by the Purchaser under this Agreement and/or the Transaction Documents
to which it is a party.

(c) All claims for indemnification by a party seeking indemnification under this
Section 8 shall be asserted and resolved as follows. If an indemnifying party
intends to seek indemnification under this Section 8, it shall promptly notify
the indemnifying party in writing of such claim. The failure to provide such
notice will not affect any rights hereunder except to the extent the
indemnifying party is materially prejudiced thereby. If such claim involves a
claim by a third party against the indemnified party, the indemnifying party
may, within ten (10) days after receipt of such notice and upon notice to the
indemnified party, assume, with counsel reasonably satisfactory to the
indemnified party, at the sole cost and expense of the indemnifying party, the
settlement or defense thereof (in which case any Losses associated therewith
shall be the sole responsibility of the indemnifying party), provided, that the
indemnified party may participate in such settlement or defense through its own
counsel and at its own cost and expense; provided, further, that, if the
indemnified party reasonably determines that representation by the indemnifying
party’s counsel of both the indemnifying party and the indemnified party may
present such counsel with a material conflict of interest, then the indemnifying
party shall pay the reasonable fees and expenses of the indemnified party’s
counsel, which counsel will be approved in writing (including, without
limitation, as to fee structure) by the indemnifying party, such approval not to
be unreasonably withheld, delayed or conditioned. Notwithstanding the foregoing,
(i) the indemnifying party may, at the sole cost and expense of the indemnifying
party, at any time prior to the indemnifying party’s timely delivery of the
notice referred to in the third sentence of this Section 8(c), file any motion,
answer or other pleadings or take any other action that the indemnifying party
reasonably believes to be necessary or appropriate to protect its interests,
(ii) the indemnifying party may take over the control of the defense or
settlement of a third-party claim at any time if it irrevocably waives its right
to indemnity under this Section 8 with respect to such claim and (iii) the
indemnifying party may not, without the consent of the indemnifying party,
settle or compromise any action or consent to the entry of any judgment, such
consent not to be unreasonably withheld. So long as the indemnifying party is
contesting any such claim in good faith, the indemnifying party shall not pay or
settle any such claim without the indemnifying party’s consent, such consent not
to be unreasonably withheld. If the indemnifying party is not entitled to assume
the defense of the claim pursuant to the foregoing provisions or is entitled but
does not contest such claim in good faith (including if it does not notify the
indemnifying party of its assumption of the defense of such claim within the
ten-day period set forth above), then the indemnifying party may conduct and
control, through counsel of its own choosing and at the expense of the
indemnifying party, the settlement or defense thereof, and the indemnifying
party shall cooperate with it in connection therewith. The failure of the
indemnifying party to participate in, conduct or control such defense shall not
relieve the indemnifying party of any obligation it may have hereunder. Any
defense costs required to be paid by the indemnifying party shall be paid as
incurred, promptly against delivery of invoices therefor.

(d) The parties hereto agree that any indemnification payments made with respect
to this Agreement shall be “grossed up” such that the indemnifying party will
pay an amount to the indemnifying party that reflects the hypothetical tax
consequences of the receipt or accrual of such indemnification payment, using
the maximum applicable statutory rate (or, in the case of an item that affects
more than one tax, rates) of tax and reflecting, for example, the effect of
deductions available for taxes such as state and local income taxes.

Section 9. Confidential Information. The Purchaser or the Operating Partnership,
the Company or their respective affiliates, as the case may be, will maintain
the confidentiality of Confidential Information in accordance with procedures
adopted by such party in good faith to protect confidential information of third
parties delivered to such party; provided, that the Purchaser or the Operating
Partnership, the Company or their respective affiliates, as the case may be, may
deliver or disclose Confidential Information to (i) its directors, officers,
employees, agents, attorneys and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by the
Preferred Units), (ii) its financial advisors and other professional advisors
who agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 9, (iii) any other holder of Preferred
Units, (iv) any accredited investor to which the Purchaser or the Operating
Partnership, the Company or their respective affiliates, as the case may be,
sells or offers to sell Preferred Units or

 

18



--------------------------------------------------------------------------------

any part thereof or any participation therein (if such person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 9), (v) any person from which the Purchaser or the
Operating Partnership, the Company or their respective affiliates, as the case
may be, offers to purchase any security of the Operating Partnership, the
Company, or any of their respective Subsidiaries (if such person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 9), (vi) any federal or state regulatory authority
having jurisdiction over the Purchaser or the Operating Partnership, the Company
or their respective affiliates, as the case may be, (vii) any other person to
which such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to the Purchaser
or the Operating Partnership, the Company or their respective affiliates, as the
case may be, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which the Purchaser or the Operating
Partnership, the Company or their respective affiliates, as the case may be, is
a party or (z) if an Event of Default (as such term is defined in the Amendment)
or other Optional Repurchase Event (as such term is defined in the Amendment)
has occurred and is continuing, to the extent the Purchaser or the Operating
Partnership, the Company or their respective affiliates, as the case may be, may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under this
Agreement or any other Transaction Document. Without the prior written consent
of the Operating Partnership and the Company, on the one hand, and the
Purchaser, on the other hand, no party hereto may make an announcement, issue an
advertisement or a press release or otherwise make any publicly available
statement concerning this Agreement or the other Transaction Documents or the
transactions contemplated hereby or thereby, other than as required by or
pursuant to U.S. federal or state securities laws. Each holder of Preferred
Units, by its acceptance of such Preferred Units, will be deemed to have agreed
to be bound by and to be entitled to the benefits of this Section 9.

Section 10. Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties included in this Agreement, or
included in certificates of officers of the Operating Partnership and the
Company submitted pursuant hereto, shall remain operative and in full force and
effect, regardless of any investigation made by or on behalf of the Purchaser or
any person controlling the Purchaser, or by or on behalf of the Operating
Partnership and the Company, and shall survive delivery of and payment for the
Preferred Units and delivery of the Transaction Documents until the date that is
two (2) years after the Closing Date; provided, that: (a) the representations
and warranties in Sections 1(c), Sections 1(g) through 1(o), Section 1(q),
Section 1(v), Section 1(hh), Sections 1(ll) through 1(mm), Sections 2(a) through
2(c), Section 2(e), Section 2(j) and Sections 3(a) through 3(c) shall survive
indefinitely; and (b) the representations and warranties in Section 1(d),
Section 1(e), Section 1(cc), Section 1(pp) and Section 1(qq) shall survive for
the full period of all applicable statutes of limitations (giving effect to any
waiver, mitigation or extension thereof) plus 60 days. All covenants, agreements
(including as to confidentiality) and indemnities of the parties contained
herein shall survive the Closing Date indefinitely or for the period explicitly
specified therein; provided, that, with respect to indemnities for inaccuracies
in or breaches of representations, such indemnities shall survive for the period
specified for the applicable representations.

Section 11. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Purchaser shall be
directed to SPT Griffin Holdings, LLC, c/o Starwood Property Trust, Inc., 591
West Putnam Avenue, Greenwich, Connecticut 06830, Attention: Andrew Sossen; and
notices to the Operating Partnership and the Company shall be directed to them
at 2121 Rosecrans Avenue, Suite 3321, El Segundo, California 90245; Attention:
Joseph E. Miller, Chief Financial Officer.

Section 12. Parties. This Agreement shall inure to the benefit of and be binding
upon the Purchaser, the Operating Partnership and the Company and their
respective successors. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, firm or corporation any legal
or equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained. This Agreement and all conditions and provisions
hereof are intended to be for the sole and exclusive benefit of the parties
hereto and their respective successors, and for the benefit of no other person,
firm or corporation.

Section 13. Governing Law and Time. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed in said State. Specified times of day refer
to New York City time.

 

19



--------------------------------------------------------------------------------

Section 14. Counterparts. This Agreement may be signed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

Section 15. Certain Defined Terms. The terms that follow, when used in this
Agreement, shall have the meanings indicated.

“Basic Carrying Costs” shall mean, for any period, the sum of the following
costs: (a) Taxes, (b) Other Charges and (c) Insurance Premiums.

“Confidential Information” means information delivered either (i) to the
Purchaser by or on behalf of the Operating Partnership, the Company or their
respective affiliates or (ii) to the Operating Partnership, the Company or their
respective affiliates by or on behalf of the Purchaser, as the context may
require, in each case in connection with the transactions contemplated by or
otherwise pursuant to this Agreement or any other Transaction Documents that is
proprietary in nature (including, without limitation, information delivered
pursuant to Section 7(g) of the Amendment and/or Section 7(e) of the Articles
Supplementary); provided, that such term does not include information that
(a) was publicly known prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by the Purchaser or the
Operating Partnership, the Company or their respective affiliates, as the case
may be, or any person acting on such party’s behalf or (c) otherwise becomes
known to the Purchaser or the Operating Partnership, the Company or their
respective affiliates, as the case may be, other than through the disclosure to
such party by the Purchaser or the Operating Partnership, the Company or their
respective affiliates, as the case may be.

“First Restated Partnership Agreement” shall mean the First Amended and Restated
Limited Partnership Agreement of the Operating Partnership, effective as of
June 18, 2009.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence, including foreign Governmental Authorities.

“Hazardous Substances” shall mean (i) those substances defined as hazardous
substances, hazardous wastes, or hazardous materials under the following United
States federal statutes and their state counterparts, as each has been amended
from time to time, and all regulations thereunder, including the Resource
Conservation and Recovery Act, CERCLA, the Clean Water Act, the Safe Drinking
Water Act, the Atomic Energy Act, and the Clean Air Act; (ii) petroleum and
petroleum products, including crude oil and any fractions thereof;
(iii) polychlorinated biphenyls, asbestos, asbestos containing materials, toxic
molds, ureaformaldehyde insulation and radon; and (iv) any other contaminant,
pollutant, substance, material or waste regulated as hazardous, toxic, or
potentially dangerous pursuant to any applicable environmental law.

“Improvements” shall mean the buildings, structures, fixtures, building
equipment, additions, enlargements, extensions, modifications, repairs,
replacements and improvements now or hereafter erected or located at any
Property.

“Indebtedness” shall mean, without duplication, the sum of the (i) indebtedness
for borrowed money (excluding any interest thereon), secured or unsecured
(including but not limited to all senior financing facilities, senior mortgages
and/or fixed-rate long term debt) (the “Senior Debt”), (ii) reimbursement
obligations under any letters of credit or similar instruments with regard to
the Senior Debt, (iii) capitalized lease obligations, (iv) obligations under
interest rate cap, swap, collar or similar transactions or currency hedging
transactions (valued at the termination value thereof) and (v) guarantees of any
Indebtedness of the foregoing of any other person; provided, that Indebtedness
shall not include “trade payables” incurred in the ordinary course of business
and shall not include the Investment.

“Insurance Premiums” shall mean those premiums that must be paid for any
insurance policies required under the Transaction Documents.

“Legal Requirements” shall mean, collectively, all present and future laws,
statutes, codes, ordinances, consents, approvals, certifications, orders,
judgments, decrees, injunctions, rules, regulations and requirements, and
irrespective of the nature of the work to be done, of every Governmental
Authority (including, without limitation, applicable environmental laws and all
covenants, restrictions and binding conditions now or hereafter of record)

 

20



--------------------------------------------------------------------------------

which may be applicable to (i) the Operating Partnership or the Company,
(ii) all or any portion of any Property, including the Improvements thereon, and
(iii) the use, manner of use, occupancy, possession, operation, maintenance,
alteration, repair or reconstruction of all or any portion of any Property
thereon including, without limitation, building and zoning codes and any
required variances, and ordinances and laws relating to handicapped
accessibility.

“Lien” shall mean any liens, mortgages, pledges, security interests, claims,
options, rights of first offer or refusal, charges, conditional or installment
sale contracts, claims of third parties of any kind or other encumbrances.

“Material Adverse Effect” with respect to any person shall mean any event,
occurrence, development, change or effect that is, or is reasonably likely to
be, individually or in the aggregate, materially adverse to the business,
prospects, properties, operating assets, financial condition or results of
operations of such person and its Subsidiaries, taken as a whole; provided,
that, in no event shall the following, either individually or in the aggregate,
in and of itself be deemed to constitute a “Material Adverse Effect”: (i) the
failure by the Company to meet independent, third party projections of earnings,
revenue or other financial performance measures (provided, that the underlying
facts, circumstances, operating results or prospects which cause the Company to
fail to meet such projections may be considered in determining whether a
“Material Adverse Effect” has occurred or is reasonably likely to occur);
(ii) fluctuations in the price or net asset value of the Common Stock; and
(iii) the failure to obtain any tenant estoppel, other than the Required Tenant
Estoppels.

“OFAC” means the Office of Foreign Assets Control, United States Department of
the Treasury, or any other office, agency or department that succeeds to the
duties of OFAC.

“OFAC Laws and Regulations” means any lists, laws, rules, sanctions and
regulations maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation, including the Trading with the Enemy Act, 50 U.S.C. App.
1-44, as amended from time to time, the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701-06, as amended from time to time, the unrepealed
provisions of the Iraqi Sanctions Act, Publ. L. No. 101-513; United Nations
Participation Act, 22 U.S.C. § 287c, as amended from time to time, the
International Security and Development Cooperation Act, 22 U.S.C. § 2349 aa-9,
as amended from time to time, The Cuban Democracy Act, 22 U.S.C. §§ 6001-10, as
amended from time to time, The Cuban Liberty and Democratic Solidarity Act, 18
U.S.C. §§ 2332d and 2339b, as amended from time to time, and The Foreign
Narcotics Kingpin Designation Act, Publ. L. No. 106-120, as amended from time to
time.

“Other Charges” shall mean all ground rents, assessments, maintenance charges,
impositions other than Taxes, and any other charges, including, without
limitation, vault charges and license fees for the use of vaults, chutes and
similar areas adjoining any Property, now or hereafter levied or assessed or
imposed against any Property or any part thereof.

“Partnership Agreement” shall mean either the First Restated Partnership
Agreement or the Second Restated Partnership Agreement, as the context requires.

“Permitted Lien” shall mean, collectively (a) any Lien or security interests
created by the Transaction Documents, (b) any Lien, encumbrances or other
matters disclosed in a Title Insurance Policy, (c) any Lien, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent and (d) such
other title and survey exceptions as the Purchaser has approved or may approve
in writing in the Purchaser’s sole discretion.

“Portfolio” shall mean the portfolio of office and industrial properties now
owned directly or indirectly by the Operating Partnership and the Company,
including the Columbia Portfolio to be acquired by the Operating Partnership, as
well as any and all subsequent property acquisitions made by the Operating
Partnership or the Company.

“Portfolio Loan Documents” shall mean the governing loan documents, and any and
all amendments thereto, for each of the Properties in the Portfolio.

“Property” shall mean each individual property listed on Schedule III hereto
(except for the Columbia Portfolio, which shall be acquired on the Closing
Date), including the Improvements thereon, and such additional properties that
may be acquired as part of the Portfolio.

“Property Owner” shall mean the owner of any specific Property in the Portfolio,
as applicable.

 

21



--------------------------------------------------------------------------------

“Required Tenant Estoppels” shall mean the estoppels required under the Columbia
Portfolio Purchase Agreement.

“Share Redemption Program” shall mean the Company’s program pursuant to which
the Company’s stockholders who have held shares of Common Stock for at least one
year may, under certain circumstances, be able to cause all or any portion of
such shares of Common Stock to be redeemed by the Company.

“Taxes” shall mean all real estate and personal property Taxes, assessments,
water rates or sewer rents (excluding income Taxes), now or hereafter levied or
assessed or imposed against the Portfolio or part thereof, together with all
interest and penalties thereon.

“Transaction Documents” shall mean, collectively, the Amendment, the Escrow
Agreement, the Articles Supplementary, each of the Subordination Agreements and
the Investor Rights Agreement.

Section 16. Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P. By:   Griffin
Capital Essential Asset REIT, Inc., its sole general partner By:  

/s/ Joseph E. Miller

  Name:   Joseph E. Miller   Title:   Chief Financial Officer GRIFFIN CAPITAL
ESSENTIAL ASSET REIT, INC. By:  

/s/ Joseph E. Miller

  Name:   Joseph E. Miller   Title:   Chief Financial Officer SPT GRIFFIN
HOLDINGS, LLC By:  

/s/ Andrew J. Sossen

  Name:   Andrew J. Sossen   Title:   Authorized Signature STARWOOD PROPERTY
TRUST, INC. (solely with respect to Section 3) By:  

/s/ Andrew J. Sossen

  Name:   Andrew J. Sossen   Title:   Authorized Signature

 

23